*351CONCURRING OPINION OF
HARTWELL, J.
The bill of exceptions presented for adjudication the defendant’s claims of (1) estoppel in pais, (2) estoppel by judgment against a lessee and (3) admission of irrelevant evidence (a) of reputation of nonmarriage of Okuu and (b) of Kakoopuipui’s dismissal from her church. The defense of the statute of limitations had been presented at the trial but failed from lack of evidence of adverse possession for the statutory period.
After mature deliberation upon each of these matters it was held that the landlord, not being a defendant in the action for other land under the same title, was not bound by the judgment against the lessee, even though she engaged an attorney to defend; that the reputation of nonmarriage was properly shown in rebuttal of the plaintiff’s evidence of a reputed marriage and that the admission in evidence of the irrelevant fact of dismissal from the church did not require the verdict to be set aside.
As to the estoppel in pais, it was held that Kapiolani’s statement to Mr. Castle did not clearly enough show that she referred to the land in controversy, although Mr. Castle believed that it did, to go to the jury and that if the evidence had been clear enough to authorize a finding by the jury that she referred to this land it did not constitute an estoppel in pais for several reasons, among others, because she was not aware that the purpose of Mr. Castle’s inquiry was to learn whether he would be safe in warranting the title to future purchasers, — a thing which a trustee is not exnected to do. To warrant the title on the strength of her statement was not, as we thought, the course which a prudent person would ordinarily take. Without- intimating that sole reliance on such statement was required, it is obvious that the warranty was not made in sole reliance upon it, since the other defenses made at the trial would properly have been relied upon, particularly Mr. Castle’s personal knowledge, of which he testified, of the vital fact of Okuu’s marriage, as shown by general reputation. His position in asking the queen whether she claimed the Okuu lands, and upon *352learning from her that she did not do so, was in no respect different from that of Leialoha, whom he represented. All that the queen could have inferred from what he said was that he was unwilling to become Leialoha’s kahu. (guardian) if he was going to be sued for the land. If Leialoha had asked the question and received the same answer she would not have be.en justified thereby in warranting the title. The queen’s words neither have the certainty as 'to their meaning required of an estoppel in pais, nor were they used with reference to any purpose suggested by the inquiry. By saying, “I make no claim to these lands, no claim whatsoever,’’ she may have meant, “I have no claim,” ■ showing her ignorance of her title, and not misleading Mr. Castle who knew of the king’s deed from Ilahoopuipui. If she meant, “I am now making no claim,” this was true; if, “I will make none,” it would be a promise without consideration, or an assertion of intention, which could be changed; if she meant, “I have no right in the land,” he knew that she had the rights of a devisee of the grantee; if she meant that she regarded herself as bound, or was bound, by the Okuu judgment this would be an admission of a conclusion of law which does not estop; if the object of the interview was to induce her to to release her rights, or to agree to abandon them, or not assert them, the obvious course was to ask her to do so, when her answer would have left no room to doubt her meaning.
The plaintiff relied on Dickerson v. Colegrove, 100 U. S. 578. The facts in that case were that one Chauncey, who owned the land in controversy, dying in 1853 in Michigan, his daughter, shortly after his death, conveyed the premises, by warranty deed, to one Morton. Three years later Morton learned that there was a son in California and caused a letter to be written to him to learn whether he made any claim to the premises. In response, the son wrote to his sister, “You can tell Mr. Morton for me he need not fear anything from me. Thank God I am well fixed here and you can claim all there. This letter will he en-ough for him. I intended to give you and yours all my property there and more if you need it.” Morton thereupon took no measures to perfect his title. or procure any redress *353from his grantor who had conveyed and been paid for the. whole of the property. On the contrary, he thereafter gave deeds of warranty to all of the defendants (62 in number) and he and they occupied and improved the premises until the commencement of this suit,- — a period of nearly seventeen years. The court held: “The facts disclosed in the record make a complete case of estoppel in pais.” In that case there was no doubt of the purpose of the inquiry or of the land to which it referred. The letter was practically equivalent to a quitclaim of the land.
I have carefully reexamined and reconsidered the decision in order to ascertain whether injustice may have been done, as claimed by the plaintiff, with the result that I am convinced that if a third trial were ordered and a verdict on this evidence obtained for the defendant it could not be sustained.